DETAILED ACTION
	This is the first action on the merits. Claims 1-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because of the use of inverted commas in reference numbers 402’ and 404’ in Fig. 4 (see 37 C.F.R. 1.84(p)(1) and (u)(2)).  It is recommended to alternatively use reference numbers 402a and 404a or equivalent, for example. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following minor informalities:
In line 10 of page 4, “an user interface” appears as if it should read “a user interface”;
In line 15 of page 5, line 13 of page 12, and line 31 of page 19, “mm-Wave Rader” appears as if it should read “mm-Wave Radar” or equivalent;
In lines 23, 26, and 30 of page 20, reference numbers “402’” and “404’” are objected to because of the use of inverted commas (see 37 C.F.R. 1.84(p)(1) and (u)(2)), where it is recommended to alternatively use reference numbers 402a and 404a or equivalent, for example.
Appropriate correction is required.

Claim Objections
Claims 3, 11, 17, and 24 are objected to because of the following minor informalities:
In claim 3, “wherein step of obtaining a travel instruction” appears as if it should read “wherein the step of obtaining a travel instruction”;
In claim 11, “an user interface” appears as if it should read “a user interface”;
In claim 17, “mm-Wave Rader” appears as if it should read “mm-Wave Radar” or equivalent;
In claim 24, “according to claim 21” appears as if it was intended to read “according to claim 22” in order to maintain the claim’s antecedent basis.
Appropriate correction is required.
The claims read as is suggested for the purpose of examination below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitations “The navigation system” in line 1 and "the handheld device" in line 2.  There is insufficient antecedent basis for these limitations in the claim. For example, the claim is dependent on claim 21, which does not introduce a “navigation system” or “handheld device” and therefore it is unclear what would be required for a navigation system or handheld device to meet the language as presented in claim 24.
Because the claim recites “The navigation system” and "the handheld device" which are introduced in claim 22, it is assumed by the examiner that claim 24 was intended to have depended from claim 22 instead of claim 21, and is interpreted this way for the purpose of examination below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-5, 7, 9-11, 13-15, 17-18, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crosby (US 2021/0154086 A1).

	Regarding claim 1, Crosby discloses a method of navigating a visually impaired user (In paragraph [0091], Crosby discloses a guiding system for the visually impaired), comprising the steps of:
receiving a plurality of location referencing signals from a plurality of signal sources (In paragraphs [0297-0299], Crosby discloses that the guider uses beacon sensors to pinpoint its exact location; see also paragraph [0108] where Crosby discloses that the guiding system uses RFIP mapping to locate RFID chips through a route and in a location to provide navigation travel points);
processing the location referencing signals to determine a current location of the user in a predetermined area (In paragraphs [0297-0299], Crosby discloses that the guider uses beacon sensors to pinpoint its exact location; see also paragraph [0108] where Crosby discloses that the guiding system uses RFIP mapping to locate RFID chips through a route and in a location to provide navigation travel points);
planning an optimal path for the user to travel from the current location to a destination location (In paragraphs [0146-0151], Crosby discloses that when the RSGS (robotic sighted guiding system) is turned on, once a command from the user is given, the RSGS selects an optimal path, and for example, if the command is a specific address, the RSGS calculates an optimal path using GPS);
providing guiding information associated with the optimal path to the user (In paragraph [0096], Crosby discloses that the guide is driven to indicate to the user what direction should be taken, and may additionally, via acoustic signal by way of a speaker or tactile signals by way of a tactile actuator, indicate the direction to the user);
obtaining a travel instruction from the user to travel along the optimal path (In paragraph [0144], Crosby discloses that the handle may include a switch, button, or keypad to allow the user to provide various inputs for navigation such as right, left, back, or forward commands for example; see also [0106] where Crosby discloses that the input device may include a microphone to detect a spoken command; see also paragraphs [0287-0289] where Crosby discloses that the guider may use a handler’s hand signals to direct the guider to move forward or to the right, for example); and
moving a guiding robot according to the travel instruction provided by the user along the optimal path until the next travel instruction is required to further move the guiding robot (In paragraph [0301], Crosby discloses that once the user identifies the travel destination and the guider creates a path for travel, the guider will wait for the command from the handler to move forward provided by voice, hand signs, buttons, or a phone app for example).

Regarding claim 3, Crosby further discloses wherein the step of obtaining a travel instruction from the user further comprising the step of obtaining a moving forward instruction or a turning left/right instruction from the user being in connection with the guiding robot (In paragraph [0144], Crosby discloses that the handle may include a switch, button, or keypad to allow the user to provide various inputs for navigation such as right, left, back, or forward commands for example; see also [0106] where Crosby discloses that the input device may include a microphone to detect a spoken command; see also paragraphs [0287-0289] where Crosby discloses that the guider may use a handler’s hand signals to direct the guider to move forward or to the right, for example).

Regarding claim 4, Crosby further discloses detecting an obstacle in the optimal path (In paragraph [0096], Crosby discloses that sensors are used to determine what objects are near the user and calculate a direction and/or a pathway around these objects);
planning an alternative path for the user to travel from the current location to the destination location (In paragraph [0096], Crosby discloses that sensors are used to determine what objects are near the user and calculate a direction and/or a pathway around these objects); and
obtaining the travel instruction from the user to travel along the alternative path (In paragraph [0301], Crosby discloses that once the user identifies the travel destination and the guider creates a path for travel, the guider will wait for the command from the handler to move forward provided by voice, hand signs, buttons, or a phone app for example; see also paragraphs [0209-0211] and [0236]-0240], Crosby discloses that if the RSGS determines that there is no navigable options around a detected obstacle, the RSGS will notify the user when it is safe to continue navigating or that a new path has been selected and await a forward command).

Regarding claim 5, Crosby further discloses providing information associated with the detection of obstacle to the user (In paragraph [0152], Crosby discloses that the RSGS may send an audible/tactile signal to indicate that it is not safe to cross a street or some danger has been detected; see also paragraph [0183], where Crosby discloses that the handle may vibrate to tell the user of the danger when a high curb is detected; see also paragraphs [0188] and [0206], where Crosby discloses that the RSGS may give a notification that there are stairs or that an object or person has been detected on the stairs via audible signal, vibration, braille and/or pop-up indicator; see also paragraph [0220] where Crosby discloses that upon detecting an object, the RSGS turns itself to guide the person to move left or right around the object (at least providing information associated with the detection of obstacle)).

Regarding claim 7, Crosby further discloses wherein the information associated with the detection of obstacle is provided to the user by a tactile signal (In paragraphs [0144] and [0152], Crosby discloses that the RSGS may send a tactile signal to indicate that it is not safe to cross a street or some danger has been detected, where an example of a tactile actuator may be, for example, a vibration motor actuator; see also paragraph [0183], where Crosby discloses that the handle may vibrate to tell the user of the danger when a high curb is detected; see also paragraphs [0188] and [0206], where Crosby discloses that the RSGS may give a notification that there are stairs or that an object or person has been detected on the stairs via vibration).

Regarding claim 9, Crosby further discloses wherein the plurality of location referencing signals includes a plurality of electromagnetic signals (In paragraph [0301], Crosby discloses that the guider creates a path for travel [from the current position to the travel destination] using GPS, navigation beacons, and/or RFID for example; the examiner understands that GPS and RFID must inherently include electromagnetic signals).

Regarding claim 10, Crosby further discloses wherein the plurality of electromagnetic signals includes at least one of a RFID signal and GNSS signal (In paragraph [0301], Crosby discloses that the guider creates a path for travel [from the current position to the travel destination] using GPS (GNSS), navigation beacons, and/or RFID for example; the examiner understands that GPS and RFID must inherently include electromagnetic signals, where GPS is at least one example of a GNSS signal).

Regarding claim 11, Crosby discloses a guiding robot (In paragraphs [0091-0092], Crosby discloses a guiding system for the visually impaired including an assistance device 20), comprising:
one or more of signal receivers arranged to receive a plurality of location referencing signals from a plurality of signal sources (In paragraphs [0296-0299], Crosby discloses that the guider uses beacon sensors to pinpoint its exact location; see also paragraph [0108] where Crosby discloses that the guiding system uses RFIP mapping to locate RFID chips through a route and in a location to provide navigation travel points);
a processor arranged to process the location referencing signals to determine a current location of the user in a predetermined area (In paragraph [0143], Crosby discloses the use of a digital electronic controller 56 [also referred to as a computer in the disclosure] to perform the various sensing, calculation, and operational algorithms, where the examiner understands that the controller or computer must inherently include a processor; in paragraphs [0297-0299], Crosby discloses that the guider uses beacon sensors to pinpoint its exact location; see also paragraph [0108] where Crosby discloses that the guiding system uses RFIP mapping to locate RFID chips through a route and in a location to provide navigation travel points), and the processor is further
arranged to plan an optimal path for the user to travel from the current location to a destination location location (In paragraphs [0146-0151], Crosby discloses that when the RSGS (robotic sighted guiding system) is turned on, once a command from the user is given, the RSGS selects an optimal path, and for example, if the command is a specific address, the RSGS calculates an optimal path using GPS);
a user interface arranged to provide guiding information associated with the optimal path to the user (In paragraphs [0143-0144], Crosby discloses a handle that acts and behaves similar to a guide dog harness handle, including a speaker and a tactile actuator to signal the user and inform them of the status of the RSGS and the current environment), and the user interface is further arranged to obtain a travel instruction from the user to travel along the optimal path (In paragraph [0144], Crosby discloses that the handle may include a switch, button, or keypad to allow the user to provide various inputs for navigation such as right, left, back, or forward commands for example; see also [0106] where Crosby discloses that the input device may include a microphone to detect a spoken command; see also paragraphs [0287-0289] where Crosby discloses that the guider may use a handler’s hand signals to direct the guider to move forward or to the right, for example); 
wherein the guiding robot is arranged to move according to the travel instruction provided by the user along the optimal path until the next travel instruction is required to further move the guiding robot (In paragraph [0301], Crosby discloses that once the user identifies the travel destination and the guider creates a path for travel, the guider will wait for the command from the handler to move forward provided by voice, hand signs, buttons, or a phone app for example).

Regarding claim 13, Crosby further discloses wherein the user interface is arranged to obtain a moving forward instruction or a turning left/right instruction from the user being in connection with the guiding robot (In paragraph [0144], Crosby discloses that the handle may include a switch, button, or keypad to allow the user to provide various inputs for navigation such as right, left, back, or forward commands for example; see also [0106] where Crosby discloses that the input device may include a microphone to detect a spoken command; see also paragraphs [0287-0289] where Crosby discloses that the guider may use a handler’s hand signals to direct the guider to move forward or to the right, for example).

Regarding claim 14, Crosby further discloses one or more of obstacle detectors arranged to detect an obstacle in the optimal path (In paragraph [0096], Crosby discloses that sensors are used to determine what objects are near the user and calculate a direction and/or a pathway around these objects; see also paragraphs [0105], [0110], and [0308-0309], where Crosby discloses that the sensors to detect the environment may include LIDAR, radar, or 3D camera for example).

Regarding claim 15, Crosby further discloses wherein the processor is further arranged to plan an alternative path for the user to travel from the current location to the destination location (In paragraph [0096], Crosby discloses that sensors are used to determine what objects are near the user and calculate a direction and/or a pathway around these objects); and the user interface is further arranged to obtain the travel instruction from the user to travel along the alternative path (In paragraph [0301], Crosby discloses that once the user identifies the travel destination and the guider creates a path for travel, the guider will wait for the command from the handler to move forward provided by voice, hand signs, buttons, or a phone app for example; see also paragraphs [0209-0211] and [0236]-0240], Crosby discloses that if the RSGS determines that there is no navigable options around a detected obstacle, the RSGS will notify the user when it is safe to continue navigating or that a new path has been selected and await a forward command).

Regarding claim 17, Crosby further discloses wherein the one or more of obstacle sensors including at least one of a depth camera, a 2D LIDAR, and an mm-Wave Radar (In paragraphs [0105], [0110], and [0308-0309], Crosby discloses that the sensors to detect the environment may include LIDAR, radar, or 3D camera for example).

Regarding claim 18, Crosby further discloses a handle arranged to provide information associated with the detection of obstacle to the user by a tactile signal (In paragraphs [0143-0144], Crosby discloses a handle that acts and behaves similar to a guide dog harness handle, including a speaker and a tactile actuator to signal the user and inform them of the status of the RSGS and the current environment; in paragraphs [0144] and [0152], Crosby discloses that the RSGS may send a tactile signal to indicate that it is not safe to cross a street or some danger has been detected, where an example of a tactile actuator may be, for example, a vibration motor actuator; see also paragraph [0183], where Crosby discloses that the handle may vibrate to tell the user of the danger when a high curb is detected; see also paragraphs [0188] and [0206], where Crosby discloses that the RSGS may give a notification that there are stairs or that an object or person has been detected on the stairs via vibration).

Regarding claim 20, Crosby further discloses wherein the plurality of location referencing signals includes a plurality of electromagnetic signals (In paragraph [0301], Crosby discloses that the guider creates a path for travel [from the current position to the travel destination] using GPS, navigation beacons, and/or RFID for example; the examiner understands that GPS and RFID must inherently include electromagnetic signals).

Regarding claim 21, Crosby further discloses at least one of a RFID sensor and GNSS receiver to receive the plurality of electromagnetic signals (In paragraph [0301], Crosby discloses that the guider creates a path for travel [from the current position to the travel destination] using GPS (GNSS), navigation beacons, and/or RFID for example; the examiner understands that GPS and RFID must inherently include electromagnetic signals, where GPS is at least one example of a GNSS signal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 2021/0154086 A1), in view of DeLuca (US 2019/0178659 A1).

Regarding claim 2, Crosby does not explicitly disclose wherein the step of planning an optimal path further comprising the step of determining a path that includes a minimum number of turning as the optimal path.
However, DeLuca teaches wherein the step of planning an optimal path further comprising the step of determining a path that includes a minimum number of turning as the optimal path (In paragraph [0034], DeLuca teaches a guidance vehicle that determines a preferred navigation route, such as one having a least number of turns).
DeLuca is considered to be analogous to the claimed invention in that they both pertain to providing a route having a least number of turns to a user via a guiding robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a route having a least number of turns as taught by DeLuca with the method as disclosed by Crosby, where a route having a least number of turns may be the simplest path to navigate. Often more turns may introduce a higher risk of collision with traffic participants moving in a different direction, and where minimizing turns may increase the simplicity of navigation and therefore the safety of the user.

Regarding claim 12, Crosby does not explicitly disclose wherein the processor is arranged to determine a path that includes a minimum number of turning as the optimal path.
However, DeLuca teaches wherein the processor is arranged to determine a path that includes a minimum number of turning as the optimal path (In paragraph [0034], DeLuca teaches a guidance vehicle that determines a preferred navigation route, such as one having a least number of turns).
DeLuca is considered to be analogous to the claimed invention in that they both pertain to providing a route having a least number of turns to a user via a guiding robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a route having a least number of turns as taught by DeLuca with the robot as disclosed by Crosby, where a route having a least number of turns may be the simplest path to navigate. Often more turns may introduce a higher risk of collision with traffic participants moving in a different direction, and where minimizing turns may increase the simplicity of navigation and therefore the safety of the user.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 2021/0154086 A1), in view of Park (US 2021/0405646 A1).

Regarding claim 6, Crosby does not explicitly disclose stopping the guiding robot when the distance between the guiding robot and the obstacle exceeds a predefined threshold; and
resuming the guiding robot movement when the obstacle is cleared.
However, Park teaches stopping the guiding robot when the distance between the guiding robot and the obstacle exceeds a predefined threshold (In paragraph [0138], Park teaches that when a distance between the robot and the obstacle is recognized by the obstacle sensor as being less than a threshold, the robot temporarily stops and enters a standby mode or is turned off); and
resuming the guiding robot movement when the obstacle is cleared (In paragraphs [0138-0139], Park teaches that when a distance between the robot and the obstacle is recognized by the obstacle sensor as being less than a threshold, the robot temporarily stops and enters a standby mode or is turned off, and that when the distance is greater than the threshold [the obstacle is cleared], the robot moves [or resumes moving if stopped, for example]).
Park is considered to be analogous to the claimed invention in that they both pertain to stopping a robot when within a threshold distance to a detected obstacle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement stopping the robot when within a threshold distance to an obstacle as taught by Park with the method as disclosed by Crosby, where the examiner understands that providing a buffer zone around a robot to cease operation if an obstacle gets too close is well understood in the art. Its implementation is advantageous in that, for example, the robot can be made to stop “to prevent collision with the obstacle” as suggested by Park in paragraph [0138], preventing damage to the obstacle and to the robot in the case of a collision.

Regarding claim 16, Crosby does not explicitly disclose wherein the processor is further arranged to stop the guiding robot when the distance between the guiding robot and the obstacle exceeds a predefined threshold; and the processor is further arranged to resume the guiding robot movement when the obstacle is cleared.
However, Park teaches wherein the processor is further arranged to stop the guiding robot when the distance between the guiding robot and the obstacle exceeds a predefined threshold; and the processor is further arranged to resume the guiding robot movement when the obstacle is cleared (In paragraphs [0138-0139], Park teaches that when a distance between the robot and the obstacle is recognized by the obstacle sensor as being less than a threshold, the robot temporarily stops and enters a standby mode or is turned off, and that when the distance is greater than the threshold [the obstacle is cleared], the robot moves [or resumes moving if stopped, for example]).
Park is considered to be analogous to the claimed invention in that they both pertain to stopping a robot when within a threshold distance to a detected obstacle. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement stopping the robot when within a threshold distance to an obstacle as taught by Park with the robot as disclosed by Crosby, where the examiner understands that providing a buffer zone around a robot to cease operation if an obstacle gets too close is well understood in the art. Its implementation is advantageous in that, for example, the robot can be made to stop “to prevent collision with the obstacle” as suggested by Park in paragraph [0138], preventing damage to the obstacle and to the robot in the case of a collision.

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 2021/0154086 A1), in view of Sato (US 2003/0063776 A1).

Regarding claim 8, Crosby does not explicitly disclose wherein the tactile signal includes vibration signals with different vibration patterns, frequencies and/or strengths.
However, Sato teaches wherein the tactile signal includes vibration signals with different vibration patterns, frequencies and/or strengths (In paragraphs [0012] and [0052-0053], Sato teaches an auxiliary device for a person with impaired vision which, if an obstacle in the vicinity is detected, drives the actuators (e.g., varies the vibration frequency, increases the amplitude [strength of vibration], etc.) to distinguish obstacles and tell the user about a dangerous situation).
Sato is considered to be analogous to the claimed invention in that they both pertain to utilizing vibration to alert a vision impaired user of obstacles in the vicinity. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement varying the amplitude and frequency of the vibration as taught by Sato with the method as disclosed by Crosby, where doing so allows more detailed information to be communicated to the user, which is advantageous in that it provides a more detailed understanding of the environmental context and in turn assists the user in better navigating the environment, for example.

Regarding claim 19, Crosby does not explicitly disclose wherein the tactile signal includes vibration signals with different vibration patterns, frequencies and/or strengths.
However, Sato teaches wherein the tactile signal includes vibration signals with different vibration patterns, frequencies and/or strengths. (In paragraphs [0012] and [0052-0053], Sato teaches an auxiliary device for a person with impaired vision which, if an obstacle in the vicinity is detected, drives the actuators (e.g., varies the vibration frequency, increases the amplitude [strength of vibration], etc.) to distinguish obstacles and tell the user about a dangerous situation).
Sato is considered to be analogous to the claimed invention in that they both pertain to utilizing vibration to alert a vision impaired user of obstacles in the vicinity. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement varying the amplitude and frequency of the vibration as taught by Sato with the robot as disclosed by Crosby, where doing so allows more detailed information to be communicated to the user, which is advantageous in that it provides a more detailed understanding of the environmental context and in turn assists the user in better navigating the environment, for example.

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 2021/0154086 A1), in view of Higgins (US 2019/0282433 A1).

Regarding claim 22, Crosby further discloses a navigation system for a visually impaired user (In paragraphs [0091-0092], Crosby discloses a guiding system for the visually impaired including an assistance device 20), comprising:
a plurality of signal sources arranged to emit a plurality of location referencing signals (In paragraphs [0296-0299], Crosby discloses that the guider uses beacon sensors and navigation beacons (signal sources) to pinpoint its exact location; see also paragraph [0108] where Crosby discloses that the guiding system uses RFIP mapping to locate RFID chips (signal sources) through a route and in a location to provide navigation travel points; see also paragraph [0301], where Crosby discloses that the guider creates a path for travel [from the current position to the travel destination] using GPS, where the examiner understands the satellites to be the signal sources);
a guiding robot in accordance with claim 11 arranged to receive the plurality of location referencing signals (In paragraphs [0091-0092], Crosby discloses a guiding system for the visually impaired including an assistance device 20; in paragraphs [0297-0299], Crosby discloses that the guider uses beacon sensors to pinpoint its exact location; see also paragraph [0108] where Crosby discloses that the guiding system uses RFIP mapping to locate RFID chips through a route and in a location to provide navigation travel points)).
Crosby does not explicitly disclose a handheld device arranged to provide guiding information derived by the guiding robot to the user.
However, Higgins teaches a handheld device arranged to provide guiding information derived by the guiding robot to the user (In paragraph [0056], Higgins teaches a separate wireless communication device (e.g., a smart phone) that provides GPS location, map guidance, and auditory location and/or directions/instructions in connection with the guide system 10 [guiding robot]).
Higgins is considered to be analogous to the claimed invention in that they both pertain utilizing a handheld device in conjunction with a guiding robot to deliver navigation guidance to a user with vision impairment. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement a handheld device as taught by Higgins with the system as disclosed by Crosby, where for example, the “separate wireless communication device provides the operator with the point-to-point travel capability and macro course adjustments while the guide system 10 provides the micro course adjustments for object avoidance and direct environment navigation” as suggested by Higgins in paragraph [0056]. This is advantageous in that, for example, more contextual information can be provided to the user about the broader information regarding the navigation without requiring additional hardware or processing burden to be implemented by the guiding robot.

Regarding claim 24, Higgins further teaches wherein the handheld device is a smartphone or a tablet computer device (In paragraph [0056], Higgins teaches a separate wireless communication device (e.g., a smart phone) that provides GPS location, map guidance, and auditory location and/or directions/instructions in connection with the guide system 10).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Crosby (US 2021/0154086 A1) and Higgins (US 2019/0282433 A1), in view of Ellis (US 9,770,382 B1).
The combination of Crosby and Higgins does not explicitly disclose a server including a database storing map data that is accessible by the handheld device.
However, Ellis teaches a server including a database storing map data that is accessible by the handheld device (In fig. 9, Ellis teaches an intelligent walking stick (guiding robot) including the guided movement platform 10; from column 16 line 54 to column 17 line 31, Ellis teaches that the guided movement platform 10 includes a cell phone system 14 as an interface between the user and other systems, where the cell phone system 14 includes cell phones 60 (handheld device) that are connected to a server that allows the receipt of updates to the map).
Ellis is considered to be analogous to the claimed invention in that they both pertain to accessing map information from a server via a handheld device in tandem with a guiding robot. It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement accessing a map database server as taught by Ellis with the system as disclosed by the combination of Crosby and Higgins, where the examiner understands that storing map information in a central or remote server is well understood in the art. Its implementation is advantageous in that the map can be updated to a most recent map according to the map stored in the database, as suggested by Ellis from column 16 line 54 to column 17 line 31. Maintaining an updated map in a server as opposed to the internal memory of the robot may be advantageous in that, for example, multiple robots in communication with the server can update their maps based on the information in the server instead of requiring each robot to be updated with new map information independently.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Berkovich (US 2022/0128365 A1) teaches determining a vehicle position via Wi-Fi access points, BLE beacons, or RFID tags.
Wang (US 2021/0402601 A1) teaches controlling a guide robot to navigate a user and avoid detected obstacles.
Nardimon (WO 2021/171291 A1) teaches a self-navigating guide robot that may communicate with a user’s mobile phone.
Li (US 10,914,591 B2) teaches a guide cane to guide a user to a target position by driving a movement component.
Karceski (US 2020/0182634 A1) teaches a shopping cart which may provide directions to a user by generating haptic output via the handle of the shopping cart.
Xie (US 2019/0098733 A1) teaches a illumination apparatus for guiding a user along a route having, for example, minimum number of turns.
Yu (US 2018/0221240 A1) teaches a guide robot including a mode of assistance for a vision impaired guide.
Clark (US 2018/0053231 A1) teaches a shopping cart for vision-impaired users that provides haptic and audio feedback.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harrison Heflin whose telephone number is (571)272-5629. The examiner can normally be reached Monday - Friday, 9:30AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRISON HEFLIN/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665